DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to Applicant's communication filed October 08, 2021 in response to the Office action dated April 23, 2021. 
Claims 1, 2, 7, 8, 13, and 14 have been amended.  
Claims 1-18 are pending.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Specification
In view of Applicant’s amendment, objections to the specification are withdrawn. 
Claim Rejections - 35 USC § 112
In view of Applicant’s amendment, 112(b) rejection is withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 7-12, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over  Ramarao in view of Tang et.al. U.S Patent No. 8,117,160.
Regarding Claim 1, Ramarao teaches receiving an input/output ("IO") request for data, the data associated with a virtual block (Fig.1, 4, 6, 8, 9; C2L10-45"logical block" corresponds to virtual block;C3L10-40, 55-65 "the multiple input/output (I/O) operations" C4L1-20); 
updating a reference count structure to reflect the IO request (Fig.4-6, 8, C2L25-45 "This implies that a "reference count" be maintained for each physical block, which is incremented each time an incoming block matches that block, and is decremented each time a logical block pointing to that physical block is removed.1" C8L20-60); and updating, one or more reference counts associated with the virtual block to reflect the result of the IO request based on the updated reference count structure(Fig.4-6, 8, C2L25-45;  C6L34-60; C7L35-65 &C8L1-20 " the corresponding reference count 124 is incremented by 1 in operation 157"; C8L20-60 "Thereafter, the reference count for the PBA is incremented (indicated by the operation "re++" which yields an updated reference count, re')").  
However, Ramarao fails to teach but Ioannou teaches wherein the updating the reference count structure comprises a consecutive block count representing consecutive storage locations of the one or more references counts to be updated (Fig.1C; 9; Para6-7; Para33-34, 46-47 "in the most common case in which the write IO specifies a full array block of write data (e.g., 4 kB, 8 kB, 16 kB, or a multiple thereof)").
	Ramarao and Ioannou are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
	Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Ramarao, and incorporating the consecutive block, as taught by Ioannou.  
Para6 “Background data deduplication can decrease store latency compared to in-line deduplication because a hash computation and lookup to determine duplication of data”).
	However, the combination fails to teach but Tang teaches deferring updating reference count (Fig.10 C3L1-25 “deferring updating the reference count for the at least one data block in the at least one existing file” C7L10-25; C9L20-45).
	Ramarao, Ioannou, and Tang are analogous art because they are from the same field of endeavor.  They all relate to data management in a storage system.
	Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Ramarao and Ioannou, and incorporating the deferring method, as taught by Tang.  
	One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Tang (C3L1-10).
Regarding claim 2, the combination of Ramarao, Ioannou, and Tang teaches all the limitations of the base claims as outlined above.
	Further, Ioannou teaches storing an entry in the reference count structure, wherein the entry comprises a reference to the virtual block and the consecutive block count (Fig.5, 6; Para32-33;46-47 "in the most common case in which the write IO specifies a full array block of write data (e.g., 4 kB, 8 kB, 16 kB, or a multiple thereof)").  
Regarding claim 3, the combination of Ramarao, Ioannou, and Tang teaches all the limitations of the base claims as outlined above.
Fig.1, 2, 3, C2L14-40 "a hash value generated in connection with a data block write operation is split by a deduplicating file system manager into prefix and suffix portions that are stored separately within an iNode and lookup table, respectively, applying the prefix as a partial address (or index) to the lookup table location in which the suffix is stored" C7L35-65).  
Regarding claim 4, the combination of Ramarao, Ioannou, and Tang teaches all the limitations of the base claims as outlined above.
	Further, Ioannou teaches wherein updating the one or more reference counts associated with the virtual block comprises: grouping the entries in the reference count structure; and updating the one or more reference counts associated with the virtual block based on the grouping(Fig.1B,C, 8 Para8-9"deduplication are associated with data chunks or groups of data chunks." Para32-33).  
Regarding claim 5, the combination of Ramarao, Ioannou, and Tang teaches all the limitations of the base claims as outlined above.
	Further, Ioannou teaches wherein grouping the entries comprises: identifying sets of related entries based on the references in the entries to respective virtual blocks (Fig.1C, 5, 8; Para32-33 "set of reference counters 156" Para39).
Regarding claim 6, the combination of Ramarao, Ioannou, and Tang teaches all the limitations of the base claims as outlined above.
	Further, Ramarao teaches wherein the reference count structure is a database (Fig. 1, 4, 6, 8, 9 C3L15-40 "deduplication data structures" data structure corresponds to database
Regarding Claim 7 Ramarao teaches a system, comprising: one or more processors (Fig.7 C10L5-40&L55-67); and computer-executable program logic operating in memory, wherein the computer executable program logic enables execution across the one or more processors of: receiving an input/output ("IO") request for data, the data associated with a virtual block (Fig.1, 4, 6, 7, 8, 9; C2L10-45"logical block" corresponds to virtual block;C3L10-40, 55-65 "the multiple input/output (I/O) operations" C4L1-20; C11L1-30); 
updating a reference count structure to reflect the IO request (Fig.4-6, 8, C2L25-45 "This implies that a "reference count" be maintained for each physical block, which is incremented each time an incoming block matches that block, and is decremented each time a logical block pointing to that physical block is removed.1" C8L20-60); and updating, one or more reference counts associated with the virtual block to reflect the result of the IO request based on the updated reference count structure(Fig.4-6, 8, C2L25-45;  C6L34-60; C7L35-65 &C8L1-20 " the corresponding reference count 124 is incremented by 1 in operation 157"; C8L20-60 "Thereafter, the reference count for the PBA is incremented (indicated by the operation "re++" which yields an updated reference count, re')").  
However, Ramarao fails to teach but Ioannou teaches wherein the updating the reference count structure comprises a consecutive block count representing consecutive storage locations of the one or more references counts to be updated (Fig.1C; 9; Para6-7; Para33-34, 46-47 "in the most common case in which the write IO specifies a full array block of write data (e.g., 4 kB, 8 kB, 16 kB, or a multiple thereof)").
	Ramarao and Ioannou are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.

	One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Ioannou (Para6 “Background data deduplication can decrease store latency compared to in-line deduplication because a hash computation and lookup to determine duplication of data”).
However, the combination fails to teach but Tang teaches deferring updating reference count (Fig.10 C3L1-25 “deferring updating the reference count for the at least one data block in the at least one existing file” C7L10-25; C9L20-45).
	Ramarao, Ioannou, and Tang are analogous art because they are from the same field of endeavor.  They all relate to data management in a storage system.
	Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Ramarao and Ioannou, and incorporating the deferring method, as taught by Tang.  
	One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Tang (C3L1-10).
Regarding claims 2-12, 13-18, the combination of Ramarao and Ioannou teaches these claims according to the reasoning set forth in claims 2-6 and 1-6.
Response to Arguments
Applicant’s arguments with respect to claim1-18 have been considered but are moot in view of the new grounds of rejection above.
Conclusion
Status of Claims in the application: 
The following is a summary of the treatment and status of all claims in the application as recommended by MPEP 707.70(i):
Per the instant office action, claims 1-18 have received an action on the merits and are subject of a final action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TASNIMA MATIN/Primary Examiner, Art Unit 2135